Citation Nr: 0335512	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
secondary to herbicide exposure.

2.  Entitlement to service connection for joint pain, 
secondary to herbicide exposure.

3.  Entitlement to service connection for residuals of a 
nerve injury, secondary to herbicide exposure.

4.  Entitlement to service connection for residuals of a 
muscle injury, secondary to herbicide exposure.

5.  Entitlement to service connection for impaired speech, 
secondary to herbicide exposure.

6.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claims for entitlement to service connection for a 
skin disability, joint pain, nerve injury, muscle injury, and 
impaired speech including as a result of herbicide exposure, 
as well as entitlement to service connection for hearing 
loss.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), includes notification 
provisions that require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which, part, if any VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, the veteran was not provided adequate 
notification of the VCAA and the effect it had on the current 
claims.  While the record shows that an October 2001 VCAA 
letter was issued, that letter failed to adequately notify 
the veteran as to each issue who would be responsible for 
obtaining the evidence necessary to substantiate the claims.  
Therefore, a remand is required for the RO to undertake all 
necessary actions to insure that the veteran is provided 
adequate notice as provided by 38 U.S.C.A. § 5103(a) (West 
2002).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), the United States Federal 
Circuit Court of Appeals invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice and not 60 days as previously 
notified in the October 2001 VCAA letter.

Next, the Board notes that the veteran claimed to have 
problems with a skin disability, joint pain, a nerve injury, 
a muscle injury, and impaired speech as a result of herbicide 
exposure.  He also claims a hearing loss due to military 
service.  However, the record on appeal does not contain 
medical opinion evidence as to whether the veteran has a 
hearing loss as defined by 38 C.F.R. § 3.385 (2003), 
diagnoses of current disabilities of the skin, joints, 
nerves, muscles, or speech, or a medical opinion as to 
whether any current disability was brought about by military 
service, including as a result of herbicide exposure.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  

Next, the Board notes that during the pendency of the appeal 
the laws and regulations pertaining to herbicide exposure 
were revised.  See Public Law No. 107-103, 115 Stat. 976 
(2001) (effective December 27, 2001, and January 1, 2001).  
This liberalizing law is applicable to the veterans claims.  
The amended laws and regulations provide, in essence, that 
all veterans who served in the Republic of Vietnam during the 
Vietnam Era will be presumed to have been exposed to 
herbicide agents even when not diagnosed with one of the 
presumptive diseases listed at 38 C.F.R. § 3.309(e) (2003).  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.313 (2003).  

(Parenthetically, the Board notes that in May 2003 notice was 
published in the Federal Registrar as to yet another change 
in the laws governing herbicide exposure.  See 68 Fed. 
Reg. 27630-27641 (May 20, 2003).  However, these laws are not 
liberalizing.  Instead, they provided that certain listed 
disease processes, including chronic persistent peripheral 
neuropathy and skin cancer, are not entitled to a presumption 
of service connection based on herbicide exposure.  Id.) 

Therefore, given the need for medical opinion evidence and 
the change in law, on remand, the veteran should be scheduled 
for VA examinations to obtain needed medical opinion evidence 
that takes into account the change in the law.  38 U.S.C.A. 
§ 5103A(d).  

Lastly, the Board notes that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, a review of the record on appeal shows that 
the veteran reported and/or the record shows that he received 
his healthcare treatment from the following providers:  the 
Butler VA medical center; Dr. Samuel Cross; Dr. Cohen; and 
Dr. Richard Mercurio.  In addition, the veteran reported that 
he had an Agent Orange Screening at the Butler VA medical 
center in September 2001 and an audiological examination at 
the Butler VA medical center in approximately October 2001.  
While the record on appeal shows that the RO obtained some of 
the veteran's treatment records from the Butler VA medical 
center, dated in 2001, it does not show that the RO obtained 
his Agent Orange Screening and audiological examination from 
the Butler VA medical center or any private treatment 
records.  Therefore, on remand, the RO should obtain and 
associate with the record all of the veteran's records from 
the above locations.  Id.

In light of foregoing, this appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been fully satisfied in 
accordance with the decisions in 
Quartuccio and PVA; as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, sending the 
veteran a letter notifying him that he 
has one year to submit pertinent evidence 
needed to substantiate his claims.  The 
date of mailing the veteran the letter 
begins the one year period.  Inform the 
veteran that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, he must waive in 
writing any remaining response time.  
PVA.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him for his claimed disabilities since 
his separation from military service.  
The RO should also inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including all of his medical records from 
the following locations:  the Butler VA 
medical center, including the September 
2001 Agent Orange Screening and October 
2001 audiological examination; Dr. Samuel 
Cross; Dr. Cohen; and Dr. Richard 
Mercurio.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA dermatological 
examinations to determine the origins or 
etiology of any a skin disability.  The 
claims folder is to be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the dermatologist must 
opine whether it is it is as least as 
likely as not that any currently 
diagnosed skin disability is related to 
the veteran's period of military service, 
to include due to his presumed exposure 
to Agent Orange?

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for VA examinations by an 
orthopedist and neurologist to determine 
the origins or etiology of any joint 
pain, nerve injury, muscle injury, and 
impaired speech.  The claims folder is to 
be made available to the examiners for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the orthopedist and 
neurologist must provide a consensus 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed joint pain, nerve injury, 
muscle injury, and/or disorder manifested 
by impaired speech had its onset during 
the veteran's period of military service.  
The examiners are notified that the 
appellant is presumed to have been 
exposed to Agent Orange.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folder is to be 
made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
audiologist is to opine whether it is at 
least as likely as not that any current 
hearing loss was caused or aggravated by 
in-service acoustic trauma.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  He should then be 
afforded an applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


